United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1603
                                   ___________

Losay Kimba,                             *
                                         *
             Plaintiff-Appellant,        *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Pizza Hut of America, Inc., a foreign    * District of Minnesota.
corporation; Kevin Megan, individually *
and as an employee of Pizza Hut of       * [UNPUBLISHED]
America, Inc.; Michael Gold,             *
individually and as an employee of       *
Pizza Hut of America, Inc.,              *
                                         *
             Defendants-Appellees.       *
                                    ___________

                             Submitted: November 15, 2000

                                  Filed: December 19, 2000
                                   ___________

Before LOKEN, LAY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Losay Kimba was fired from a Pizza Hut restaurant for allegedly smoking
marijuana while working. Kimba alleged claims of racial discrimination and
defamation against Pizza Hut. Kimba’s claim of racial discrimination rested upon the
disparate treatment of a white employee working for another restaurant owned by Pizza
Hut, who allegedly engaged in the same action as Kimba, but was not fired. Kimba’s
defamation claim rests upon statements by his Pizza Hut managers that he was
witnessed to have smoked marijuana while working.

       The district court dismissed both of Kimba’s claims. The court first found that
Kimba’s discrimination claim was lacking because the white employee was not
similarly situated, i.e. he worked at another Pizza Hut under a different manager. The
court also dismissed the defamation claim, reasoning that since the employer
reasonably believed that Kimba had smoked marijuana on the job, it was protected by
a qualified privilege.

       Upon review of the briefs and the record, we affirm the judgment of dismissal
of the plaintiff’s claim based upon the well-reasoned opinion of the district court. See
Eighth Circuit Rule 47(b).

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-